DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-20 are allowed.
					Examiner’s Amendment
2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Claim 14, line 10: Delete “and each” and insert --- “and sidewalls of each” ---.
Authorization for this examiner's amendment was given in a telephone interview with Joseph Stevens on 7/29/22. 				
Reasons for Allowance
3.	Closest Prior Art: Shih et al., (Embedded 3D interposer Structure: US Pat. Appln.
Pub. 2011/0316147).
4.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “a silicon substrate”, “a quadrilateral cavity formed therein and extending through the substrate”, “a plurality of cylindrical vias formed therein and extending through the substrate”, “an active die disposed within the cavity” and “a dielectric layer formed over the first side and the second side, the dielectric layer disposed over each side of the active die and forming an intermediate layer between each of the first plurality of electrical interconnections and a sidewall of a corresponding via that the first electrical interconnection is disposed within” in a package structure having a frame with a cavity. 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NITIN PAREKH/Primary Examiner, Art Unit 2811